Citation Nr: 1609590	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  12-23 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) (West 2014) based upon loss of use of the right hand.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to August 1957 and from September 1957 to December 1963.
This appeal to the Board of Veterans' Appeals (Board) arises from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio ("Tiger Team"), which denied entitlement to special monthly compensation based upon loss of use of the right hand.  The Veteran filed a Notice of Disagreement (NOD) in September 2010.  The RO issued a Statement of the Case (SOC) in July 2012.  In August 2012, the Veteran filed his Substantive Appeal (VA Form 9).  Thus, the Veteran perfected a timely appeal of this issue.  The RO in Buffalo, New York, currently has jurisdiction over this appeal.

In his August 2012 Substantive Appeal, the Veteran requested a Central Office Board hearing.  In August 2013, the RO sent the Veteran a letter, which notified that his hearing had been scheduled for October 2013.  The Veteran failed to appear for the October 2013 hearing, and he provided neither an explanation for his absence nor requested to reschedule the hearing.  Accordingly, the Board deems his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

In Mach 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the May 2015 Supplemental SOC (SSOC), additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in February 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

With resolution of reasonable doubt in the Veteran's favor, no effective function remains of the right (major) upper extremity other than that which would be equally well served by an amputation stump at the site of election with use of a suitable prosthetic appliance.


CONCLUSION OF LAW

The criteria of entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(k) for loss of use of the Veteran's right (major) upper extremity has been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2014); 38 C.F.R. § 3.350(a)(2) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

II.  Analysis

The Veteran seeks special monthly compensation based upon loss of use of the right hand.

The Veteran is currently evaluated at the 30-percent rate for his service connected nerve damage, tendon damage, and blood vessel damage of the right hand (dominant) and 10 percent for the status post intra-articular fracture of the proximal phalanx of the right ring and little finger with degenerative joint disease of the dominant hand.  The Veteran currently has a 40 percent combined rating for his service-connected right hand and fingers.  The Veteran is right-handed.

Loss of use of a hand, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350 (a)(2).  In Tucker v. West, 11 Vet. App. 369 (1998), the U.S. Court of Appeals for Veterans Claims (Court) stated that the responsibility for determining loss of use lies with the adjudicator and not the examining physician.  

In the decision below, the Board will resolve reasonable doubt in favor of the Veteran and award entitlement to special monthly compensation under the provisions of 38 U.S.C.A. § 1114(k) for the loss of use of the Veteran's right (major) upper extremity.

The Veteran maintains that the nerve, tendon and blood vessel damage to his right hand, as well as the status post intra-articular fracture of the proximal phalanx of the right ring and little fingers with degenerative joint disease, results in a loss of function of his right hand.  By way of example, the Veteran elaborates that his occupation was that of a breakfast and kitchen cook; and, as a result of a loss of function in his right hand, he is now no longer employable in that occupation because he is unable to manipulate the use of his right hand when handling pots, pans, and cookware.  Therefore, the Veteran contends that the combined effect of his service-connected right hand disabilities severely limit his remedial tasks with his dominant hand, and thus should entitle him to special monthly compensation (SMC) based upon loss of use of one hand.  See Veteran's Statements, dated June 2009, August 2009, September 2010, and August 2012.

The medical evidence supports the Veteran's contentions.  

Specifically, the Veteran was afforded VA joints and neurological examinations in October 2009.  Following a physical examination of the Veteran and a review of the Veteran's medical records, the VA examiner determined that the Veteran had an overall decrease in his right hand strength and a decrease in his right hand dexterity.  In all of his right hand fingers except his thumb, the Veteran had pain, limited motion, weakness, and stiffness.  All of his fingers of the right hand experienced paralysis, weakness, and stiffness.  The Veteran's third, fourth, and fifth fingers of the right hand had diminished adduction and loss of muscle strength.  He had impairment of the deep motor branch and superficial terminal sensory branches of the ulnar nerve.  The Veteran was unable to lift heavy skillets by the handles.  The Veteran was unable to grasp a piece of paper between his smallest and ring fingers.  The Veteran was unable to bend his last three fingers of the right hand.  He had diminished sensation in the two smallest fingers of the right hand.  The joints had limited range of motion actively.  A sensory function report revealed that vibration was absent from the Veteran's right hand in the little and ring fingers.  Pain and light touch were also decreased in these fingers of the right hand.

In February 2015, the Veteran was afforded additional VA joints and neurological examinations.  The Veteran described pain across all of his knuckles and thumbs with numbness across all five digits and on the back of hand.  He reported cramping that was associated with uncontrollable painful movement of the digits of the right hand.  The Veteran experienced flare-ups one to two times per week with increased soreness and swelling, severe discomfort, and spasms.  The Veteran reported that it was difficult to button his shirt, manage his pants belt, write, and tie his shoes.  He was unable to shave, count money, or pick up coins.  The Veteran had limited range of motion of the right hand and fingers.  The Veteran had weakened movement, deformity, nerve damage, and pain that inhabited his effort and/or duration of effort of his right upper extremity.  
Following a physical examination of the Veteran and a review of the Veteran's claims file, the February 2015 VA examiner determined that the Veteran had moderate pain and numbness, and severe paresthesias and/or dysesthesias in his right upper extremity.  The Veteran had limited muscle strength in his right grip and pinch (thumb to index finger).  He had decreased sensation testing for light touch in the right hand and fingers.  The examiner found that the Veteran had mild incomplete paralysis of the radial nerve, moderate incomplete paralysis of the median nerve, and moderate incomplete paralysis of the ulnar nerve of the right upper extremity.  The Veteran used a wrist brace regularly as support and to decrease the incidence of pain episodes.  The VA examiner concluded that due to a peripheral nerve conditions, the Veteran's functioning was so diminished in his right upper extremity that amputation with prosthesis would equally serve the Veteran.  The examiner stated that the Veteran's diagnoses most likely would significantly impact his ability to perform substantial functional actions with his right hand, such as:  useful fine manipulation, dexterity, gripping, grasping, and picking-up small items.  The diagnoses would also impact writing, using tools/utensils, lifting, carrying, pulling, and pushing items of greater than light-weight for any sustainable period of time or frequency.

In summary, the February 2015 VA examiner determined that the Veteran had minimal effective useful functioning remaining in the right hand and fingers, mainly due to the Veteran's pain that inhibited his effort and/or duration of effort.  The examiner concluded that the Veteran's service-connected right hand disabilities (i.e., nerve damage, tendon damage, and blood vessel damage of the right hand, and status post intra-articular fracture of the proximal phalanx of the right ring and little fingers with degenerative joint disease), when taken together or separate, are analogous to loss of use of one hand, which, by regulation provides, will be found to exist when function of the hand would be no better than if the hand was
amputated and replaced by a suitable prosthesis.

The treatment records in the claims file support the aforementioned VA examination findings.

Based on the aforementioned lay and medical evidence and with resolution of reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether effective function remains of the right (major) upper extremity other than that which would be equally well served by an amputation stump at the site of election with use of a suitable prosthetic appliance.  Thus, resolving doubt in favor of the Veteran, the claim entitlement to special monthly compensation under the provisions of 38 U.S.C. § 1114(k) for the loss of use of the Veteran's right (major) upper extremity is granted.


ORDER

Entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) based upon loss of use of the right hand is granted.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


